     Case: 5:20-cv-00175-GFVT Doc #: 5 Filed: 05/08/20 Page: 1 of 3 - Page ID#: 30




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       LEXINGTON

    RONDELL LAWRENCE,                              )
                                                   )
          Petitioner,                              )     Civil Action No. 5:20-cv-00175-GFVT
                                                   )
    v.                                             )
                                                   )
    WARDEN FRANCISCO QUINTANA,                     )         MEMORANDUM OPINION
                                                   )                 &
          Respondent.                              )               ORDER
                                                   )


                                        *** *** *** ***

         Plaintiff Petitioner Rondell Lawrence is a federal prisoner currently confined at the

Federal Medical Center (“FMC”)-Lexington located in Lexington, Kentucky. Proceeding

without an attorney, Lawrence has filed a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241. [R. 1.]1 However, Lawrence’s petition was not filed on a form approved for use

by this Court as required by Local Rule 5.3. In addition, Lawrence did not pay the $5.00 filing

fee as required by 28 U.S.C. § 1914, nor did he file a motion for leave to proceed in forma

pauperis.

         Even so, because Lawrence’s petition fails on substantive grounds, the Court will deny

his petition for failure to establish a right to habeas relief.2 Lawrence pled guilty in July 2018 to



1
  Although Lawrence originally filed his petition in the United States District Court for the
Western District of Pennsylvania, his petition was transferred to this District by the Pennsylvania
Court. [R. 1.]
2
  Petitions filed under § 2241 are subject to initial screening by the Court required by 28 U.S.C.
§ 2243. Alexander v. Northern Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir. 2011). A
petition will be denied “if it plainly appears from the petition and any attached exhibits that the
petitioner is not entitled to relief.” Rule 4 of the Rules Governing § 2254 Cases in the United
States District Courts (applicable to § 2241 petitions pursuant to Rule 1(b)). See also Alexander,
  Case: 5:20-cv-00175-GFVT Doc #: 5 Filed: 05/08/20 Page: 2 of 3 - Page ID#: 31




one count of possession with intent to distribute 40 grams or more of a mixture of fentanyl and

heroin in the United States District Court for the Western District of Pennsylvania and, as a

result, was sentenced to a term of imprisonment of 60 months. United States v. Lawrence, No.

2:17-cr-315-DSC-1 (W.D. Pa. 2017). In his § 2241 petition, he seeks relief under the “Second

Chance Act,” 18 U.S.C. § 3624, requesting that this Court Order that he be placed in a

Residential Reentry Center (“RRC”) or a halfway house for 12 months. [R. 1.]

       However, under the current version of 18 U.S.C. § 3624(c), as amended by the Second

Chance Act of 2007, the Bureau of Prisons (“BOP”) is authorized to consider placing an inmate

in a community correctional facility for up to twelve months, but a prisoner is not automatically

entitled, or guaranteed, such placement for any minimum amount of time. 18 U.S.C. §

3624(c). See also Heard v. Quintana, 184 F. Supp. 3d 515, 520 (E.D. Ky. 2016). See also

Demis v. Sniezek, 558 F.3d 508, 514 (6th Cir. 2009); Boals v. Quintana, , 2015 WL 8665404, at

*2 (E.D. Ky. Dec. 11, 2015). Rather, “the decision to place an inmate in pre-release community

confinement and/or home confinement is discretionary and will be ‘determined on an individual

basis’ according to the factors in 18 U.S.C. § 3621(b).” Boals, 2015 WL 8665404 at *2 (citing

McIntosh v. Hickey, 2010 WL 1959308, at *3 (E.D. Ky. May 17, 2010)).

       Moreover, the BOP’s placement decisions, including determinations regarding halfway

house and RRC placement, are expressly insulated from judicial review, as the provisions of the

Administrative Procedures Act (“APA”) do not apply to such decisions. 28 U.S.C. § 3625 (“The

provisions of sections 554 and 555 and 701 through 706 of title 5, United States Code, do not




419 F. App’x at 545 (applying the pleading standard set forth in Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009), to habeas corpus petitions).
                                                 2
  Case: 5:20-cv-00175-GFVT Doc #: 5 Filed: 05/08/20 Page: 3 of 3 - Page ID#: 32




apply to the making of any determination, decision, or order under this subchapter.”). Cf.

Woodard v. Quintana, 2015 WL 7185478, at *5-6 (E.D. Ky. Nov. 13, 2015).

       For all of these reasons, Lawrence fails to establish a right to habeas relief and his

petition will be denied.

       Accordingly, it is ORDERED as follows:

       1. Lawrence’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 [R. 1] is

           DENIED.

       2. This matter is STRICKEN from the Court’s docket.

       3. Judgment shall be entered contemporaneously with this Memorandum Opinion and

           Order.

       This 8th day of May, 2020.




                                                 3
